DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (Pub 2018/0097476).
As to claim 1, Aoki teaches an oscillator (fig 1, 2, 5, and 6) comprising:
a package (20) having a plurality of external terminals (15a-d) disposed on a mounting surface;
a circuit element (21) housed in the package; and
a resonator (17) which is housed in the package, and is electrically coupled to the circuit element (paragraph 42), wherein the circuit element is electrically coupled to the package with a plurality of each of which is bonded to the package via a bump member (22)(paragraph 60, establishing electrical from the IC chip to the package would have the IC chip have an electrically conductive surface at the location of the IC chip connects to the bumps, thus the IC chip will have pads)
the circuit element overlaps at least one of the external terminals (15a and 15b) in a plan view.
Aoki does not explicitly teach that the bump members at least a part of the which does not overlap the plurality of external terminals.
Aoki teaches that circuit element is connected to the package at pad locations (23a-23f) with the bumps.  Pad locations 23c and 23f are partially non overlapping with the external terminals (15a and 15b) where the other location do not overlap the external terminals at all.  A person of ordinary skill in the art would we recognize using the maximum amount of space for the connection to the pad in order to ensure the best connection and conductivity.  As such a person of ordinary skill in the art would know to choose a bump size to maximize the connection to the respective pad (23f and 23c) thus having the connection (bump) be partially non overlapping with the external terminal (15a and 15b).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to modify the circuit of Aoki with a user desired bump size as doing so would be a mere matter of design choice to choosing a bump connection to maximize conductivity and connection strength to the package.
As to claim 6, Aoki teaches wherein a majority of the pads do not even partially overlap the plurality of external terminals (connection points of 23a, 23b, 23d, and 23e do not overlap the external terminals 15a-15d).
As to claim 11, Aoki teaches a method of manufacturing an oscillator (fig 1, 2, 5, and 6) comprising: a package (20) having a plurality of external terminals (15a-d) disposed on a mounting surface; a circuit element (21) housed in the package; and a resonator (17) which is housed in the package, and is electrically coupled to the circuit element (paragraph 42), wherein the circuit element is electrically coupled to the package with a plurality of each of which is bonded to the package via a bump member (22)(paragraph 60, establishing electrical from the IC chip to the package would have the IC chip have an electrically conductive surface at the location of the IC chip connects to the bumps, thus the IC chip will have pads) the circuit element overlaps at least one of the external terminals (15a and 15b) in a plan view.
Aoki does not explicitly teach that the bump members at least a part of the which does not overlap the plurality of external terminals.
Aoki teaches that circuit element is connected to the package at pad locations (23a-23f) with the bumps.  Pad locations 23c and 23f are partially non overlapping with the external terminals (15a and 15b) where the other location do not overlap the external terminals at all.  A person of ordinary skill in the art would we recognize using the maximum amount of space for the connection to the pad in order to ensure the best connection and conductivity.  As such a person of ordinary skill in the art would know to choose a bump size to maximize the connection to the respective pad (23f and 23c) thus having the connection (bump) be partially non overlapping with the external terminal (15a and 15b).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Kiya (Pub 2019/0212145).
As to claim 7, this claim is dependent on claim 1, the rejection of which is discussed above.
Aoki does not explicitly teach the pads configuration.
Kiya teaches a circuit board (fig 14) where in the plurality of pads (TS1, TS2, TM, TG, TV) are used to connected to a substrate package in which the pads comprise a power supply (TV), ground pad (TG), first and second pad (TS1 and TS2)(paragraph 115) to connected to the resonator, output pad (TM) and control pad (TC)(paragraphs 112, 113, 125).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the oscillator taught in Aoki with the terminals used in Kiya in order to produce a well-known IC chip in a resonator package with a plurality of well known connections.  
Allowable Subject Matter
Claims 2-5, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited prior art teach or suggest the plurality of pads disposed in a first and second groups with the claimed distances and that the distance between the sixth side and the second pad group is longer than a distance between the fifth side and the first pad group as is recited in claims 2-5 and 8-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obata (Pub 20190267941) a circuit package connected to a package with pads and bumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849